         Case 3:19-cv-05898-VC Document 25 Filed 11/05/19 Page 1 of 14



Robert A. Weikert (Bar No. 121146)
rweikert@nixonpeabody.com
Andrew H. Winetroub (Bar No. 291847)
awinetroub@nixonpeabody.com
NIXON PEABODY LLP
One Embarcadero Center, 32nd Floor
San Francisco, California 94111-3600
Tel: (415) 984-8200
Fax: (866) 294-8300

David L. May (Appearance Pro Hac Vice)
dmay@nixonpeabody.com
Jennette W. Psihoules (Appearance Pro Hac Vice)
jpsihoules@nixonpeabody.com
NIXON PEABODY LLP
799 9th Street NW
Washington, DC 20001-4501
Tel: (202) 585-8000
Fax: (202) 585-8080

Attorneys for Plaintiff
BANDAI NAMCO Entertainment America Inc.

                         UNITED STATES DISTRICT COURT

                      NORTHERN DISTRICT OF CALIFORNIA

                              SAN FRANCISCO DIVISION


BANDAI NAMCO ENTERTAINMENT                        Case No.: 3:19-cv-05898-VC
AMERICA INC.,
                                                  PLAINTIFF’S REPLY MEMORANDUM
                           Plaintiff,             IN SUPPORT OF ORDER TO SHOW
                                                  CAUSE WHY A PRELIMINARY
      vs.                                         INJUNCTION SHOULD NOT BE
                                                  GRANTED
ATGAMES HOLDINGS LTD.; and DOES 1
through 50,                                        Hearing Date: November 14, 2019
                                                   Time:         10:00 a.m.
                           Defendants.             Courtroom: 4




            PLAINTIFF’S REPLY MEMO ISO ORDER TO SHOW CAUSE WHY
              A PRELIMINARY INJUNCTION SHOULD NOT BE GRANTED
                                                                    Case No. 3:19-cv-05898-VC
            Case 3:19-cv-05898-VC Document 25 Filed 11/05/19 Page 2 of 14



                                               TABLE OF CONTENTS
                                                                                                                                      Page


I.     INTRODUCTION .............................................................................................................. 1

II.    ARGUMENT ...................................................................................................................... 3

       A.        AtGames Has Recently Revealed Previously Undisclosed Infringement and
                 Continued to Mislead Consumers Regarding Ms. PAC-MAN............................... 3
       B.        AtGames’ Significant Preparations to Sell Infringing Ms. PAC-MAN
                 Products................................................................................................................... 5
       C.        AtGames Knew Its Use of the Ms. PAC-MAN Property Was Impermissible ....... 7
       D.        AtGames’ Proffered Defenses to Its Infringement Are Woefully Insufficient ....... 8

III.   CONCLUSION ................................................................................................................. 10




             PLAINTIFF’S REPLY MEMO ISO ORDER TO SHOW CAUSE WHY
               A PRELIMINARY INJUNCTION SHOULD NOT BE GRANTED
                                                                                                       Case No. 3:19-cv-05898-VC
              Case 3:19-cv-05898-VC Document 25 Filed 11/05/19 Page 3 of 14




                                                 TABLE OF AUTHORITIES

                                                                                                                                    Page(s)

Federal Cases

Herb Reed Enterprises, LLC v. Florida Entertainment Mgmt., Inc.,
   736 F.3d 1239 (9th Cir. 2013) ...................................................................................................5

Jack in the Box, Inc. v. Mehta,
   2016 WL 3401988 (N.D. Cal. June 21, 2016) ...........................................................................8

Rearden LLC v. Rearden Commerce, Inc.,
   683 F.3d 1190 (9th Cir. 2012) ...................................................................................................9

Republic of the Philippines v. Marcos,
   862 F.2d 1355 (9th Cir. 1988) ...................................................................................................5

Walker Mfg. v. Hoffmann, Inc.,
   261 F. Supp. 2d 1054 (N.D. Iowa 2003) ..................................................................................10

Federal Statutes

17 U.S.C. § 107 ..............................................................................................................................10

15 U.S.C. § 1114(1)(a) .....................................................................................................................9

Other Authorities

Federal Rule of Civil Procedure 7.1 ................................................................................................1

Civil Local Rule 3-15.......................................................................................................................1

Standing Order for Civil Cases Before Judge Vince Chhabria........................................................1




                                                                     - ii -
                  PLAINTIFF’S REPLY MEMO ISO ORDER TO SHOW CAUSE WHY
                    A PRELIMINARY INJUNCTION SHOULD NOT BE GRANTED
                                                                                                          Case No. 3:19-cv-05898-VC
              Case 3:19-cv-05898-VC Document 25 Filed 11/05/19 Page 4 of 14




I.         INTRODUCTION
           Although styled as an opposition, AtGames’ response to the Court’s Order to Show Cause

(the “Opposition”) only underscores the need for an injunction here. 1 AtGames repeatedly

acknowledges that it has no right whatsoever to use any of the Ms. PAC-MAN Property (as defined

in the Application).2 Yet, AtGames also admits that it has in fact used the Ms. PAC-MAN Property

in connection with at least three arcade prototypes and in “concept marketing brochures” that it

distributed, at a minimum, to sales representatives. Despite AtGames’ claims to the contrary,

BNEA never authorized these uses nor are AtGames’ unlawful actions accepted or “customary”

business practices in the industry.

           Moreover, several of AtGames’ representations are not credible for multiple reasons. 3

Foremost among them is this critical September 18, 2019 statement from AtGames’ counsel,

Jinshu “John” Zhang, which AtGames inadequately attempts to explain away in the Opposition:

                    “We are waiting for Bandai Namco’s approval for allowing us to
                    closing loop with Walmart and with GameStop to issue each’s
                    respective purchase orders (POs) to us for selling the items [Ms.
                    PAC-MAN products] in Holidays 2019. Our drop-dead deadline for
                    receiving the POs is October 7 for capturing the revenue.” Zhang
                    Decl., Ex. D.
           Indeed, AtGames has stated that its own development cycle for such a product is six

months. Given the nature of the products at issue (i.e. consumer electronics), with an October 7

deadline, there is simply no way that AtGames would have been able to fill these orders in time

1
    BNEA hereby moves to strike the Opposition in its entirety for its egregious violation of the page limits for briefs
    set forth in this Court’s Standing Order. See Standing Order for Civil Cases Before Judge Vince Chhabria (the
    “Standing Order”) at ¶¶ 33, 35. Pursuant to the Standing Order, opposition briefs “may not exceed 15 pages.” Id.
    at ¶ 33. AtGames did not move to increase the page limit for its brief, despite the Court’s requirement that such a
    motion “be filed no later than 72 hours before the brief is due.” Id. at ¶ 35. In the face of the Court’s clear rules,
    AtGames’ Opposition brief extends to twenty-four (24) pages. In the alternative to striking the Opposition brief in
    its entirety, BNEA moves the Court not to consider any and all material in the Opposition past the 15-page limit,
    including the declarations and exhibits cited on the offending excess pages.
2
    The capitalized terms used herein shall have the meaning ascribed to them in Bandai Namco Entertainment America
    Inc.’s Notice of Ex Parte Application for a Temporary Restraining Order and Order to Show Cause Why a
    Preliminary Injunction Should Not Be Granted (the “Application”). Dkt. No. 14.
3
    BNEA notes that AtGames also failed to file either the Corporate Disclosure Statement or the Certification of
    Interested Entities or Persons, as required at the time of its first appearance in the case pursuant to Federal Rule of
    Civil Procedure 7.1 and Civil Local Rule 3-15, respectively.


                 PLAINTIFF’S REPLY MEMO ISO ORDER TO SHOW CAUSE WHY
                   A PRELIMINARY INJUNCTION SHOULD NOT BE GRANTED
                                                                                           Case No. 3:19-cv-05898-VC
              Case 3:19-cv-05898-VC Document 25 Filed 11/05/19 Page 5 of 14



for the 2019 holiday season unless the products had already been manufactured or were far along

in production. Further, AtGames and its counsel have either repeatedly misrepresented the number

of prototypes AtGames produced or the number has actually continued to increase throughout the

pendency of this case.            While AtGames now admits in the Opposition to producing three

prototypes, its initial representation to BNEA, which followed previous denials, was that only one

prototype had been produced. The likely reality is that AtGames has a warehouse full of infringing

Ms. PAC-MAN products either here in California or in China, and intended to fill the Walmart

and GameStop purchase orders (and other orders) from that stockpile.4 Assuming AtGames is

complying with its evidence preservation obligations, this will be the topic of extensive discovery

and likely seizure.

           Further, the motive for AtGames’ brazen conduct is now clear. Based on the newly-

revealed August 16, 2019 AtGames-GCC agreement,5 AtGames painted itself into a corner with

that agreement and is desperate to sell Ms. PAC-MAN products in order to recoup its investment

and meet its contractual obligations to the GCC successors-in-interest. Thus, it jumped the gun on

the Ms. PAC-MAN products and sought to sell them before it had any right to do so. As the

agreement expressly provides, AtGames projected a “first product marketing date” only two weeks

later (September 1, 2019), an October 1, 2019 “first product shipment date,” and an October 20,

2019 “first product release date.” Again, the only way that AtGames could meet these projected

dates would be if products had already been manufactured and were ready for imminent shipment

to retailers.

4
    GameStop and Walmart are the only two retailers that BNEA is currently aware of to which AtGames shopped the
    infringing Ms. PAC-MAN products. But there is little doubt, based on the admissions in the Opposition alone as
    well as the lack of any statement from AtGames to the effect that it never offered to sell the products to anyone else,
    that the products have been offered to many others by AtGames and its sales representatives going as far back
    apparently as the fourth quarter of 2018.
5
    Immediately prior to filing the Opposition, AtGames filed an Administrative Motion to File Under Seal the Lee
    Declaration and Certain Supporting Declaration Exhibits In Support Of AtGames’ Opposition to Plaintiff’s Ex Parte
    Application (the “Motion to Seal”). Dkt. No. 22. Among other deficiencies, the Motion to Seal failed to comply
    with this Court’s rules, or even cite to the Standing Order, for such motions. As a result, BNEA timely filed an
    Opposition to the Motion to Seal. Dkt. No. 24. At present, the parties have fully briefed the Motion to Seal and it
    is presently pending before the Court.

                                                            -2-
                 PLAINTIFF’S REPLY MEMO ISO ORDER TO SHOW CAUSE WHY
                   A PRELIMINARY INJUNCTION SHOULD NOT BE GRANTED
                                                                                           Case No. 3:19-cv-05898-VC
             Case 3:19-cv-05898-VC Document 25 Filed 11/05/19 Page 6 of 14



          Consequently, this action and the subject Application have nothing to do with “retaliation.”

They are designed purely to protect BNEA’s rights, which BNEA had no reason to believe were

being infringed until its initial discovery of AtGames’ Unauthorized Ms. PAC-MAN Product on

August 19, 2019. AtGames has already established that, even when operating under prior, written

license agreements from BNEA, it cannot be trusted — and, now, even less so in the absence of

one. For all of the reasons set forth in the Application and in this Reply, its unauthorized, and

ongoing, use and threatened use of BNEA’s Ms. PAC-MAN Property has caused and continues to

cause BNEA irreparable harm. If AtGames is truly no longer producing, promoting, or distributing

infringing Ms. PAC-MAN products, as it alleges, then AtGames should have no objection to the

Court entering the requested injunction. Thus, AtGames’ opposition to BNEA’s Application

reveals AtGames’ motivations, and confirms that AtGames has every intention of continuing to

produce, promote and distribute infringing Ms. PAC-MAN products despite acknowledging that

it has no right to do so.
II.       ARGUMENT
          A.       AtGames Has Recently Revealed Previously Undisclosed Infringement and
                   Continued to Mislead Consumers Regarding Ms. PAC-MAN
          Shortly after filing the Application, BNEA was surprised to learn, through an admission

made by AtGames to the press in connection with this litigation, of the existence of a second Ms.

PAC-MAN prototype produced by AtGames without BNEA’s permission. See Weikert Supp.

Decl. ¶ 3, Ex. B. AtGames’ statement was the first time it revealed, at least to BNEA, the existence

of a second Ms. PAC-MAN prototype.                   In fact, AtGames’ public admission regarding its

production of a second prototype directly contravened representations its counsel had previously

made to BNEA. See Weikert Decl. ISO Application, Ex. B at 2 (describing BNEA’s allegations

in the Complaint that AtGames had produced more than the single infringing prototype sent to

Kevin Curran (“Curran”) as “unfounded and meritless”).6 Now, incredibly, in its Opposition,

6
    That same letter from AtGames’ counsel, sent after the Complaint was on file, refused to even acknowledge that
    AtGames had created the Unauthorized Ms. PAC-MAN Product. Weikert Decl. ISO Application, Ex. B at 1 (“Here,
    assuming for the sake of argument that the allegations in the Complaint were true, AtGames would have provided

                                                        -3-
                PLAINTIFF’S REPLY MEMO ISO ORDER TO SHOW CAUSE WHY
                  A PRELIMINARY INJUNCTION SHOULD NOT BE GRANTED
                                                                                     Case No. 3:19-cv-05898-VC
              Case 3:19-cv-05898-VC Document 25 Filed 11/05/19 Page 7 of 14



AtGames discloses the existence of a third prototype. Opposition at 1:14-16 (“AtGames made

three prototypes of a home arcade product that included Ms. PAC-MAN.” (emphasis in original)).

           After first being informed that a single prototype had been produced and distributed to a

single recipient, then subsequently reading a public statement that only two prototypes had been

produced, BNEA has no reason to accept, and cannot be expected to accept, the veracity of

AtGames’ newest statement that the number of prototypes produced is limited to three. 7 As

discussed herein, the most reasonable inference available to BNEA, when all of the facts are taken

together, is that many more “prototypes” have been produced and that AtGames stands ready to

distribute them as it effectively represented to Walmart, GameStop and Curran.

           Moreover, after filing the Application, BNEA has also become aware of statements by

AtGames’ representatives that continue to suggest to consumers that a Ms. PAC-MAN product is

forthcoming, even after BNEA filed the Complaint in this action. Murov Decl. ¶ 4, Ex. A; Weikert

Supp. Decl. ¶ 2, Ex. A. These statements accentuate the false perception of uncertainty regarding

ownership of the Ms. PAC-MAN Property that AtGames continues to propagate, and deceive

consumers into believing that the infringing product will likely be available at some point, all to

the inevitable detriment of both BNEA and existing and future Ms. PAC-MAN licensees. See

Lundell Decl. ISO Application ¶ 24.8 Examples of Harold Chizick’s wrongful promotion of a

    one copy of the so-called ‘Unauthorized Ms. PAC-MAN Product’ to one person”); see also id. at 2 (“BNEA has, at
    best, alleged that AtGames created a prototype and disclosed it to one other person (again, Mr. Curran). Assuming
    that were true . . . .”). Simply, BNEA filing this lawsuit was not enough for AtGames to admit that it had produced
    the Unauthorized Ms. PAC-MAN Product. It was not until the eve of BNEA moving for emergency relief that
    AtGames finally admitted to its infringing production and distribution, and even then it refused to inform BNEA of
    the third prototype until the filing of the Opposition.
7
    Notably, BNEA did not learn of the infringing Ms. PAC-MAN prototype from AtGames. It was Curran who
    informed BNEA of the existence of the Unauthorized Ms. PAC-MAN Product and who shared a picture of what
    AtGames had sent to him. May Decl. ISO Application ¶ 2. In the Opposition, AtGames alleges that it sent the
    Unauthorized Ms. PAC-MAN Product to Curran so he could “help AtGames with its pending licensing request.”
    Opposition at 6:25-28. Yet, the fact is that AtGames never disclosed or showed the prototype to anyone at BNEA.
    It is not credible to allege that the prototype was developed, produced, and distributed with the intent of “help[ing]
    its pending licensing request” when AtGames hid the existence of the prototype, and the quantity thereof, from
    BNEA. AtGames’ claim that the production of such prototypes is “customary” is simply untrue, particularly when
    no license has been given or exists, and no product was submitted for licensor approval. Lundell Supp. Decl. ¶ 5.
8
    AtGames’ evidentiary objections are not supported by Ninth Circuit precedent. See Opposition at 19:15-28.
    Specifically, the Ninth Circuit has held that, “Due to the urgency of obtaining a preliminary injunction at a point

                                                           -4-
                 PLAINTIFF’S REPLY MEMO ISO ORDER TO SHOW CAUSE WHY
                   A PRELIMINARY INJUNCTION SHOULD NOT BE GRANTED
                                                                                           Case No. 3:19-cv-05898-VC
                Case 3:19-cv-05898-VC Document 25 Filed 11/05/19 Page 8 of 14



putative Ms. PAC-MAN product, as well as his efforts (undoubtedly at the direction of his

principal, AtGames) to sow confusion in the marketplace as to AtGames’ right to produce such a

product, include his statement regarding a Ms. PAC-MAN-themed arcade cabinet that he “cant let

some cats out of the bag…[smiling emoji]” and his multiple comments approving of other

Facebook users’ assertions that BNEA is no longer the owner of the rights to Ms. PAC-MAN.

Murov Decl. ¶ 4, Ex. A. These representations to consumers are willfully misleading. AtGames

says one thing to this Court – i.e. that “it is not authorized to sell Ms. Pac-Man without a license

from BNEA” – but it, along with its agents, characterizes the facts differently, and falsely, when

addressing consumers directly.

           As such, in addition to the evidence submitted in the Application, BNEA’s post-

Application statements and other recently-discovered representations illustrate BNEA’s need for

a preliminary injunction.
           B.       AtGames’ Significant Preparations to Sell Infringing Ms. PAC-MAN
                    Products
           AtGames repeatedly asserts that it “is not marketing, advertising, distributing, promoting,

offering to sell, or selling any product, packaging, or any other item of any kind that uses, includes,

or incorporates Ms. Pac-Man IP.” See, e.g., Opposition at 1:11-12. Yet, AtGames’ conduct,

statements, and recently revealed evidence clearly show that these assertions are false.9

           As stated above, AtGames’ counsel informed BNEA on September 18, 2019 that it was

prepared to receive purchase orders from Walmart and GameStop within three weeks (e.g., by

October 7, 2019) for sales of Ms. PAC-MAN products during the 2019 holiday season. Zhang



    when there has been limited factual development, the rules of evidence do not apply strictly to preliminary injunction
    proceedings.” Herb Reed Enterprises, LLC v. Florida Entertainment Mgmt., Inc., 736 F.3d 1239, 1250 n.5 (9th Cir.
    2013) (citing Republic of the Philippines v. Marcos, 862 F.2d 1355, 1363 (9th Cir.1988) (“It was within the
    discretion of the district court to accept . . . hearsay for purposes of deciding whether to issue the preliminary
    injunction.”)). Accordingly, AtGames’ evidentiary objections should be overruled in their entirety.
9
    Despite its statements to the contrary in the Opposition, AtGames was never willing to agree to a publicly-filed
    stipulation that would enjoin it from, among other things, using the Ms. PAC-MAN Property. See Opposition at
    2:4-6. Notably missing from AtGames’ mischaracterization of its proposed “stipulation” is the fact that it was open
    only to a confidential out-of-court agreement or a sealed filing. See Weikert Decl. ISO Application, Exs. F & G.

                                                            -5-
                 PLAINTIFF’S REPLY MEMO ISO ORDER TO SHOW CAUSE WHY
                   A PRELIMINARY INJUNCTION SHOULD NOT BE GRANTED
                                                                                           Case No. 3:19-cv-05898-VC
         Case 3:19-cv-05898-VC Document 25 Filed 11/05/19 Page 9 of 14



Decl., Ex. D. Yet, by AtGames’ own admission, a Ms. PAC-MAN product – either as a game

embedded in a home arcade or in a HDMI game dongle – would require six (6) months of

development time prior to a release date. Hsiung Decl., Ex. 4 at 4, 7. Moreover, AtGames admits

that it anticipated manufacturing Ms. PAC-MAN products in mainland China, which would

necessarily add to the time required to distribute the goods to retailers, not to mention the

development of a logistics plan, securing means of shipment, compliance with import-export laws,

and other aspects of international trade. See id. Based on the foregoing, and again on AtGames’

further admissions, the only way it would have been able to fill purchase orders received between

September 18, 2019 and October 7, 2019 in time for the 2019 holiday season was to illegally

commence development of Ms. PAC-MAN products prior to securing a license from BNEA,

which is what AtGames has clearly done.

       Moreover, it now appears that AtGames’ plans were even more ambitious and driven by

contractual obligations it assumed and never disclosed to BNEA until the filing of its Opposition.

Indeed, in its Opposition, AtGames has revealed that it entered into a License Support Agreement

with Curran (on behalf of the GCC successors-in-interest) on August 16, 2019 premised, in part,

on AtGames’ representation that “the first shipment of the Licensed Products by AtGames . . . is

estimated to occur by October 1, 2019.” Hsiung Decl., Ex. 6 at ¶ 2 (in the contract, “Licensed

Products” is defined as certain enumerated products “for commercial use containing the Ms. Pac-

Man arcade game”). Further, Exhibit A to the License Support Agreement expressly states that

two separate Ms. PAC-MAN products would be ready for release on October 20, 2019: home

arcades (full size) and home arcades (compact size). Id. at Ex. A. In order to meet that release

date, AtGames stated that it expects “the first product shipment” to occur on October 1, 2019, or

just six weeks after the License Support Agreement was executed. Id. at ¶ 6.

       In essence, AtGames asks BNEA and the Court to believe the fantastical claim that it could

cram six months of product development, manufacture and distribution into six weeks. Simple

arithmetic, an elementary understanding of manufacturing and distribution processes, and, most


                                               -6-
            PLAINTIFF’S REPLY MEMO ISO ORDER TO SHOW CAUSE WHY
              A PRELIMINARY INJUNCTION SHOULD NOT BE GRANTED
                                                                        Case No. 3:19-cv-05898-VC
         Case 3:19-cv-05898-VC Document 25 Filed 11/05/19 Page 10 of 14



crucially, the evidence submitted by both parties emphasize that AtGames could not meet the

deadlines it set forth in either its correspondence with BNEA’s counsel or in its contract with

Curran without illicitly developing, producing, and preparing to ship unauthorized Ms. PAC-MAN

products well in advance of October 1, 2019. Further, those impending deadlines explain why,

despite knowing it lacked a license to Ms. PAC-MAN, AtGames went forward anyway with

development and production of the infringing products.
       C.      AtGames Knew Its Use of the Ms. PAC-MAN Property Was Impermissible
       AtGames submits a number of declarations and email chains to suggest that BNEA was

aware of and actually approved AtGames’ use of the Ms. PAC-MAN Property. See Hsiung Decl.,

Exs. 1-4. These submissions prove nothing of the sort, and to the contrary undercut the credibility

of any such assertion and establish that any alleged “misunderstanding” AtGames now claims it

had to this effect was objectively unreasonable and baseless. See Hsiung Decl., Ex. 4 at 4-9.

       The disclaimer that appears on the bottom of each and every page of the Merchandise

License Proposal Worksheet (Part A), as completed by AtGames on October 15, 2018 for two

separate Ms. PAC-MAN product proposals, states as follows in bold lettering:
              “Use of any BNEA trademarks, copyrights, patents, or other
              intellectual property rights without a long form license agreement
              fully executed by an authorized representative of BNEA is a
              violation of our valuable intellectual property rights which we
              vigorously defend to the fullest extent of the law . . . .” Id.
       Accordingly, AtGames’ assertion that it “understood it had BNEA’s approval for its Ms.

Pac-Man HDMI Dongle” is ludicrous. See Opposition at 5:19-20.

       Further, AtGames’ multiple references to Shoya Yamazaki’s email of October 15, 2018,

the same date on which Ping-Kang Hsiung (“Hsiung”) submitted the Merchandise License

Proposal Worksheet to BNEA, similarly fail to provide a reasonable basis for any alleged mistaken

belief on AtGames’ part that BNEA had approved AtGames’ production of a Ms. PAC-MAN

product. See, e.g., Opposition at 1:26; 5:21-25; 6:14; see also Lundell Supp. Decl. ¶¶ 3, 4. Hsiung,

AtGames’ longtime CEO, has overseen multiple contracts between AtGames and BNEA over the

years. Lundell Decl. ISO Application ¶¶ 7-8. It strains credulity to suggest that on the same day

                                                -7-
            PLAINTIFF’S REPLY MEMO ISO ORDER TO SHOW CAUSE WHY
              A PRELIMINARY INJUNCTION SHOULD NOT BE GRANTED
                                                                          Case No. 3:19-cv-05898-VC
         Case 3:19-cv-05898-VC Document 25 Filed 11/05/19 Page 11 of 14



Hsiung submitted the proposal worksheets to BNEA, which included six separate instances of a

boldfaced admonition that AtGames had no right to use any intellectual property addressed in the

worksheet (e.g., Ms. PAC-MAN) absent a fully executed written license agreement, he nonetheless

had a good faith belief that BNEA approved of AtGames’ Ms. PAC-MAN HDMI dongle.

AtGames’ statements and arguments to the contrary in its Opposition are without merit and are

contrary to the overwhelming and irrefutable evidence before the Court.10

        In addition, to the extent industry norms apply here – which BNEA disputes given the

parties’ preexisting contractual relationship – AtGames mischaracterizes how companies behave

in the industry. Lundell Supp. Decl. ¶¶ 2, 5. It is simply not the case that licensors permit potential

licensees to use and/or incorporate unlicensed intellectual property into proposed products without

prior written approval. Id. AtGames’ assertions to the contrary are wrong.

        AtGames’ willingness to argue that it understood it had approval for a Ms. PAC-MAN

product, despite clear, unambiguous, and repeated evidence stating that no such approval had been

given, further underscores why BNEA requires the requested injunction.
        D.      AtGames’ Proffered Defenses to Its Infringement Are Woefully Insufficient
        For the reasons set forth in the Application, BNEA is likely to succeed on the merits of its

respective claims for trademark infringement and counterfeiting under the Lanham Act. See

Application at 6-9. BNEA has, in fact, submitted evidence showing AtGames’ use of the exact

Ms. PAC-MAN Mark on the Unauthorized Ms. PAC-MAN Products, which alone is dispositive

of the consumer confusion issue. See Application, Ex. A; Peake Decl., Exs. B & D; see also

Application at 7 (citing to Jack in the Box, Inc. v. Mehta, 2016 WL 3401988, at *8 (N.D. Cal. June

21, 2016)). AtGames does not and cannot overcome the overwhelming evidence and authority

establishing the merits of BNEA’s trademark infringement and counterfeiting claims.11

10
  Moreover, even if one were to accept AtGames’ implausible assertion that it believed it had BNEA’s approval for
 a Ms. PAC-MAN product, the Opposition makes clear that AtGames’ understanding related only to a Ms. PAC-
 MAN HDMI dongle. Opposition at 5:19-22. Yet, AtGames proceeded to develop and produce Ms. PAC-MAN
 home arcades, not HDMI dongles to BNEA’s knowledge.
11
  The cases cited in the Opposition for the proposition that BNEA’s showing of a likelihood of confusion only
 amounts to de minimis confusion are inapposite. In each of the cases cited by AtGames, the relevant issue was

                                                      -8-
             PLAINTIFF’S REPLY MEMO ISO ORDER TO SHOW CAUSE WHY
               A PRELIMINARY INJUNCTION SHOULD NOT BE GRANTED
                                                                                   Case No. 3:19-cv-05898-VC
          Case 3:19-cv-05898-VC Document 25 Filed 11/05/19 Page 12 of 14



        Yet, in the Opposition, AtGames responds to the evidence submitted by BNEA with a

blanket assertion that “Plaintiff’s Lanham Act claims must fail because it is impossible that

AtGames’ use of the trademarks could have caused confusion, mistake or deception.” Opposition

at 12:18-19. AtGames further states that “BNEA has offered no evidence of likely or actual

confusion,” which is “fatal to BNEA’s motion.” Id. at 12:20. However, in the Application, BNEA

cites to authority and submits evidence establishing that “a reasonably prudent marketplace

consumer is likely to be confused as to the origin of the good or service bearing the mark.”

Application at 7 (citing to Rearden LLC v. Rearden Commerce, Inc., 683 F.3d 1190, 1214 (9th

Cir. 2012)). Clearly, and despite AtGames’ suggestion to the contrary, the standard for trademark

infringement is not whether Curran or Peake Marketing were actually confused by the infringing

products and materials AtGames admits it unlawfully sent them. See Opposition at 12:21-13:13.12

The standard, particularly in the context of BNEA’s Application seeking to enjoin AtGames from

further engaging in unauthorized use of BNEA’s Ms. PAC-MAN Property, is whether a consumer,

such as GameStop or Walmart who purchase products sold by AtGames (see Hsiung Decl.,¶¶ 2-

3), is likely to be confused by the conduct at issue. If AtGames is offering to sell products bearing

and containing Ms. PAC-MAN intellectual property, which is what AtGames admits it did, then

obviously those consumers are going to wrongfully assume that AtGames is authorized to

manufacture, promote and sell those products. This is the epitome of infringing activity under the

Lanham Act. See Application at 6 (citing 15 U.S.C. § 1114(1)(a)).

        In addition, AtGames’ production of the Unauthorized Ms. PAC-MAN Products is

anything but fair use under the Copyright Act. Again, AtGames’ unapproved production of the

Unauthorized Ms. PAC-MAN Products features exact replicas of the Ms. PAC-MAN characters

 whether a limited number of instances of actual confusion, amidst numerous non-infringing events, were sufficient
 to establish a likelihood of confusion. Such cases are readily distinguishable from the facts at issue in this case, and,
 accordingly, the holdings therein do not speak to BNEA’s showing of a likelihood of confusion here.
12
  Contrary to AtGames’ assertions in its Opposition, BNEA’s trademark infringement claim is also not “based on
 AtGames’ use of the term ‘Ms. Pac-Man’ in private business discussions . . . to refer to the product itself.”
 Opposition at 14:2-4. AtGames devotes a page-and-a-half of the Opposition to tear down this nominative fair use
 straw man yet fails to address BNEA’s substantive infringement assertions.

                                                          -9-
              PLAINTIFF’S REPLY MEMO ISO ORDER TO SHOW CAUSE WHY
                A PRELIMINARY INJUNCTION SHOULD NOT BE GRANTED
                                                                                          Case No. 3:19-cv-05898-VC
          Case 3:19-cv-05898-VC Document 25 Filed 11/05/19 Page 13 of 14



and thus constitutes clear infringement of the Ms. PAC-MAN Copyrights, and is not otherwise

permitted under the fair use doctrine. Fair use allows the unlicensed use of copyrighted works in

limited circumstances, none of which exist here.13 Instead, AtGames’ use of the Ms. PAC-MAN

Copyrights is for a purely commercial purpose, which will obviously have an impact on the

potential market for the copyrighted works from actual BNEA licensees. These actions fall

squarely outside of the enumerated and contemplated legitimate purposes set forth in Section 107

of the Copyright Act and, therefore, do not constitute fair use by any stretch. See 17 U.S.C. § 107.

        AtGames has admitted to producing three prototypes in anticipation of obtaining a Ms.

PAC-MAN license to sell Ms. PAC-MAN products. The assertion that the prototypes have only

been shown to a limited number of people does not negate the fact that AtGames (i) used BNEA’s

proprietary rights in and to the Ms. PAC-MAN Copyrights without permission to produce products

intended for marketing and selling to retailers and distributors, and in fact offered them for sale to

at least GameStop and Walmart; and (ii) fully intends to proceed with such promotion and sale to

retailers if not enjoined from doing so, as evidenced by AtGames opposition to the Application.

These actions constitute, and will continue to constitute, blatant infringement not permitted under

the fair use doctrine. See Walker Mfg. v. Hoffmann, Inc., 261 F. Supp. 2d 1054, 1067 (N.D. Iowa

2003) (“the de minimis doctrine was not meant to cover cases in which . . . the defendant made a

concerted effort to copy the design of a competitor for the purpose of producing a marketable

product on which the defendant intended to make significant sales.”).
III.    CONCLUSION
        For the reasons set forth in the Application and herein, BNEA respectfully requests this

Court issue the Preliminary Injunction sought pursuant to the Application.




13
  17 U.S.C. § 107 (stating, in part, that “the fair use of a copyrighted work . . . for purposes such as criticism, comment,
 news reporting, teaching (including multiple copies for classroom use), scholarship, or research, is not an
 infringement of copyright,” and setting forth the four factors to be considered in determining whether a particular
 use is a “fair use”).


                                                          - 10 -
              PLAINTIFF’S REPLY MEMO ISO ORDER TO SHOW CAUSE WHY
                A PRELIMINARY INJUNCTION SHOULD NOT BE GRANTED
                                                                                           Case No. 3:19-cv-05898-VC
       Case 3:19-cv-05898-VC Document 25 Filed 11/05/19 Page 14 of 14



DATED: November 5, 2019
                                   Respectfully submitted,

                                   NIXON PEABODY LLP


                                   By:   /s/ Robert A. Weikert

                                   Robert A. Weikert (Bar No. 121146)
                                   rweikert@nixonpeabody.com
                                   Andrew H. Winetroub (Bar No. 291847)
                                   awinetroub@nixonpeabody.com
                                   NIXON PEABODY LLP
                                   One Embarcadero Center, 32nd Floor
                                   San Francisco, California 94111-3600

                                   David L. May (Appearance Pro Hac Vice)
                                   dmay@nixonpeabody.com
                                   Jennette W. Psihoules (Appearance Pro Hac Vice)
                                   jpsihoules@nixonpeabody.com
                                   NIXON PEABODY LLP
                                   799 9th Street NW
                                   Washington, DC 20001-4501

                                   Attorneys for Plaintiff
                                   BANDAI NAMCO Entertainment America Inc.




                                    - 11 -
         PLAINTIFF’S REPLY MEMO ISO ORDER TO SHOW CAUSE WHY
           A PRELIMINARY INJUNCTION SHOULD NOT BE GRANTED
                                                                 Case No. 3:19-cv-05898-VC
